Citation Nr: 0843993	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-07 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The appellant had active service from June 1979 to December 
1982 and from December 1982 to May 1985.  The appellant was 
discharged under honorable conditions for her first period of 
active service and under dishonorable conditions for her 
second period of active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In October 2008, the appellant 
testified at a Board videoconference hearing held before the 
undersigned Acting Veterans Law Judge.    

The Board notes that, during her October 2008 hearing, the 
appellant indicated her intent to file a claim of service 
connection for a traumatic brain injury.  Accordingly, this 
claim is referred back to the RO for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant seeks service connection for migraine 
headaches.  Service treatment records (STRs) indicate that 
the appellant was treated for migraine headaches during her 
first period of active service.  The STRs also show that the 
appellant informed her in-service medical providers that she 
had a history of headaches prior to service.  Current medical 
records also show a diagnosis of migraine headaches.

The appellant was afforded a VA examination in July 2002; 
however, the examination report fails to state whether the 
claims folder was reviewed by the examiner and does not 
provide an opinion regarding the etiology of the appellant's 
migraine headaches.  See 38 C.F.R. § 4.2 (2008).  
Accordingly, on remand, the appellant should be scheduled for 
appropriate VA examination to determine whether her migraines 
were incurred in or aggravated by her first period of active 
service.  

The Board notes that, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007).  Because the appellant has not received Dingess 
notice, and because this claim is being remanded for other 
reasons, the Board finds that, on remand, the appellant 
should be provided with appropriate Dingess notice.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  

2.  Ask the appellant to identify all VA 
and non-VA clinicians who have evaluated 
or treated her for migraine headaches 
since December 1982.  Obtain outstanding 
VA treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

3.  Schedule the appellant for appropriate 
VA examination to determine the nature and 
etiology of her migraine headaches.  The 
claims file must be provided to the 
examiner(s) for review.  Based on the 
examination results and a review of the 
claims file, the examiner(s) should be 
asked whether migraine headaches, if 
diagnosed, were at likely as not (a 50 
percent or greater probability) caused by 
or incurred in the appellant's first 
period of active service from June 1979 to 
December 1982.  If the migraine headaches 
existed prior to active service, the 
examiner also should state whether they 
were permanently worsened (or aggravated) 
during active service or whether any 
increase in severity during service was 
due to the natural progress of this 
disorder.  A rationale should be provided 
for any opinion expressed.  If the 
examiner is unable to provide the 
requested opinions without resort to 
speculation, he or she should so state.

4.  Then, readjudicate the appellant's 
claim of entitlement to service connection 
for migraine headaches.  If the benefits 
sought on appeal remain denied, the 
appellant and her service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




